Pomeroy IT Solutions, Inc. Contact: 1020 Petersburg Road Kevin Gregory, Sr. Vice President Hebron, KY41048 and Chief Financial Officer 859-586-0600 859-586-0600 x 1424 www.pomeroy.com kgregory@pomeroy.com Pomeroy IT Solutions, Inc. Reports Third Quarter Results Hebron, KY – November 13, 2007 – Pomeroy IT Solutions, Inc. (NASDAQ:PMRY) a technology and services solution provider, today reported third quarter 2007 revenue of $152.7 million and a net loss of ($91.8) million, including a charge for Goodwill impairment, or ($7.44) per fully diluted share. “Our primary goal is to return Pomeroy to consistent profitability while also growing our business,” said Keith Coogan, CEO and President of Pomeroy IT Solutions.“Our financial and operational performance during the third quarte was inconsistent in that our product business demonstrated continuing improvement, with increasing revenue and profit margins, while our service business declined in both revenue and gross margin. In addition to our operating performance, the financial results for the third quarter reflect a number of non-cash charges, the largest of which relates to the charge-off of goodwill,” said Coogan. “We are very focused on making the necessary changes and improvements in order to achieve our profitability and growth goals,” said Coogan regarding Pomeroy’s future direction. CONSOLIDATED FINANCIAL RESULTS Third Quarter 2007 Financial Results Total Revenue in the third quarter of fiscal 2007 was $152.7 million compared to $154.9 million in the third quarter of 2006, a decline of $2.2 million. Product Revenue: Product Revenue increased $2.8 million, an increase of 3%.During the third quarter, approximately 48% of our product revenue came from Advanced Technology sales which increased by approximately 7.2% or $3.3 million compared to the third quarter of 2006. This growth was partially offset by a decline in the sale of Commodity Technology products. Service Revenue: Service Revenue declined by $5.0 million to $56.2 million in the third quarter of 2007. Staff Sourcing revenue accounted for approximately 34% of our Service Revenue in the third quarter and declined $2.5 million compared to the third quarter of 2006.This decline was the result of a reduction of $2.2million in placements at large staffing engagements. OEM Warranty revenue was approximately 16% of our Service Revenue in the third quarter, reflecting an increase of $0.7 million or 8.4% compared to the third quarter of 2006.The OEM Warranty revenue is aligned with our Advanced Technology sales. Outsourcing and Project revenue was approximately 50% of Services Revenue in the third quarter and declined$3.2 million compared to the third quarter of2006.The majority of this decline relates to a reduction in deployment projects and time and material break-fix projects. 1 Third Quarter 2007 versus Third Quarter 2006 (Continued) Gross Profit Gross Profit was $20.7 million in the third quarter of 2007 compared to $22.7 million in the third quarter of 2006.Gross Profit, as a percentage of revenue, was 13.6% in the third quarter of 2007 as compared to 14.6% in the third quarter of 2006.The decline in gross profit is due primarily to a decline in service margins. Product Gross Profit: Product Gross Profit was $9.2 million in the third quarter of 2007 compared to $7.4 million in the third quarter of 2006.Gross profit margins were 9.5% in the third quarter of 2007 compared to 7.9% in the third quarter of 2006. The increase in gross profit is due primarily to the higher volumes of Advanced Technology sales and margin improvements as a result of initiatives put in place to promote stronger OEM partnerships. Service Gross Profit: Service Gross Profit was $11.5 million in the third quarter of 2007 compared to $15.3 million in the third quarter of 2006.The decline in Service Gross Profit of $3.8 million was the result of lower service revenue and reduced personnel utilization rates.Service margins were 20.5 % in the third quarter of 2007 compared to 25.0% in the third quarter of 2006. Operating Expenses Total operating expenses were $124 million in the third quarter of 2007 compared to $24 million in the third quarter of 2006.During the third quarter, the Company finalized its Phase 1 for Goodwill valuation and incurred an estimated charge for Goodwill impairment.Also, during the third quarter, the Company initiated a project to replace its enterprise reporting system that will end-of-life thirteen existing systems.As a result, the Company recorded a charge to write-off certain software and reflects a change in the remaining useful life of other existing software. During the third quarter, the Company took a charge to resolve several of its outstanding lawsuits, claims and older outstanding receivables.Also included were payments related to legal, consulting and settlement costs for corporate matters including the contested Proxy and other accruals. Expenses identified above that were incurred during the third quarter were $102.2 million and included: §
